762 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RONALD G. VANCE, PETITIONER-APPELLANT,v.TERRY D. TAYLOR, SUPERINTENDENT, RESPONDENT-APPELLEE.
NO. 84-3774
United States Court of Appeals, Sixth Circuit.
4/4/85

ORDER
BEFORE:  MARTIN, Circuit Judge.


1
This matter is before the Court upon consideration of the certified record from the district court construed as an application for a certificate of probable cause.  Rule 22(b), Federal Rules of Appellate Procedure.


2
It appears from the record that the judgment was entered on July 3, 1984.  The notice of appeal filed September 7, 1984, was thirty-six days late.  Rule 4(a), Federal Rules of Appellate Procedure.  Timely filing of the notice of appeal is mandatory and jurisdictional and may not be extended for substantial compliance or otherwise.  Denley v. Shearson/American Express, Inc., 733 F.2d 39 (6th Cir. 1984).  This Court cannot enlarge the time for filing a notice of appeal.  Rule 26(b), Federal Rules of Appellate Procedure.


3
It is ORDERED that the application for a certificate of probable cause is denied.